OFFICIAL BUSINESS                               o               *
                                                    STATE OF TEXAS                                 -j   t!TH[/' •vKragsgagg pitwhy uowcs
                                                    PENALTY FOR
                                                                                                   02 1M                $ 00.406
                                                    PRIVATE USE                                    0004279596            APR21       2015
P.O. BOX 12308, CAPITOL STATION                                                                    MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711
                                             RE:           01
                                                   CUS TATE
                                                        ATE J
                                             T1T1 LOVETT
                                             HOUST^^7006                        C^*^
                                  4-3   cfi&z-wB 3 Wooe         1"'M'   ,|iM||,,!i({i||nil||in[»{VM|ip^r.|1Mi|p|Mn,l"M